Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of March 14, 2013, by
and between Health Plan Intermediaries Holdings, LLC, a Delaware limited
liability company (the “Company”), and Ivan M. Spinner (“Executive”).

Recitals

A. The parties are entering into this Agreement in connection with the
acquisition by the Company of certain assets of TSG Agency, LLC (“TSG”), and
Executive desires to be hired by the Company, upon the terms and conditions set
forth herein, to become effective as of the date of this Agreement; and

B. The Company and Executive agree to protect the interests of the Company and
Company’s customers and Confidential Information (as defined below) that may
have been or that may be disclosed to Executive as set forth herein.

Agreement

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

Section 1. Employment, Duties and Acceptance.

(a) The Company shall employ Executive during the Term (as defined below) as
National Sales Director. Executive shall have such authority and such
responsibilities as are assigned or delegated to him from time to time by the
Chief Sales Officer of the Company.

(b) Executive hereby accepts such employment and agrees to render Executive’s
services to the Company on a full-time basis and to devote Executive’s full
business time and attention to the business and affairs of the Company and any
parent, subsidiary or other affiliate of the Company. Executive agrees that at
all times during the term hereof, Executive will faithfully perform the duties
assigned by the Company to the best of Executive’s ability. Executive shall
report directly to the Company’s Chief Sales Officer.

 

1



--------------------------------------------------------------------------------

(c) The duties to be performed by Executive hereunder shall be performed at
Executive’s office in Gulfport, MS. Executive, however, shall travel as his
duties require and visit the Company’s principal offices in Tampa, Florida as
requested by the Company. Executive shall be entitled to an annual vacation of
15 days in accordance with the Company’s policies and practices; provided that
Executive shall schedule the timing and duration of Executive’s vacations in a
reasonable manner taking into account the needs of the business of the Company.

(d) Executive acknowledges that from time to time the Company may promulgate
workplace policies and rules. Executive agrees to fully comply with all such
policies and rules, and understands that failure to do so may result in a
disciplinary action up to and including immediate discharge for Cause.

Section 2. Term. As used herein, the “Term” means the period commencing as of
the date hereof (the “Effective Date”), and ending on March 14, 2014. The Term
shall be automatically extended for successive one-year periods unless Executive
or the Company gives written notice of termination on or before the 30th day
prior to the expiration of any Term of its desire not to renew the Term. Any
such renewal shall be upon the terms and conditions set forth herein unless
otherwise agreed between the Company and Executive. In the event that the
Company gives written notice that it does not intend to renew the Term,
following the end of the Term, the Company shall pay to Executive an amount
equal to one-twelfth of Executive’s annual Salary hereunder (at the rate then in
effect) payable monthly in accordance with the Company’s existing payroll
practices for the period commencing on the Termination Date and ending 12 months
after the Termination Date. As a condition to the Company’s obligations, if any,
to make severance payments under this Section 2, Executive shall have executed,
delivered and not revoked a general release in the form attached hereto as
Exhibit A.

Section 3. Compensation. Executive shall be entitled to the following
compensation:

(a) The Company agrees to pay to Executive a salary in cash (the “Salary”), as
compensation for the services to be performed by Executive, at the rate of
$100,000 per calendar year, paid in accordance with the Company’s customary
payroll procedures and subject to applicable withholding. During the Term, the
Board shall have the right to increase, but not decrease, the Salary.
Executive’s salary as in effect from time to time shall constitute the “Salary”
for purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Effective as soon as practicable on or after the Effective Date, Health
Insurance Innovations, Inc. (“HII”) shall grant a Restricted Stock Award of
50,000 shares of HII common stock pursuant to the terms of the Health Insurance
Innovations, Inc. Long Term Incentive Plan (the “LTI Plan”). Subject to the
terms of the LTI Plan and the applicable Restricted Stock Award Agreement, such
Restricted Stock Award shall vest over 24 months in 25% increments every six
months. In the event of the Executive’s termination of employment at any time
(either prior to, coincident with or after a Change in Control as defined in the
LTI Plan) due to the Executive’s death or Disability (as defined in the LTI
Plan), by the Company without Cause pursuant to Section 4(a)(iv) or by the
Executive for Good Reason pursuant to Section 4(a)(vi), the unvested portion of
the Restricted Stock Award shall fully vest and become non-forfeitable on the
date of any such termination of employment. In the event of the Executive’s
termination of employment at any time under circumstances not described in the
preceding sentence, the unvested portion of the Restricted Stock Award shall be
forfeited in its entirety without any payment to the Executive.

(c) The Company shall reimburse Executive for all reasonable expenses incurred
by Executive in the course of performing Executive’s duties under this Agreement
that are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

(d) Executive shall be eligible for an annual bonus and long term incentive
awards as determined at the sole discretion of the Company’s board of directors
(the “Board”) from time to time.

(e) Executive shall be entitled to all rights and benefits for which Executive
shall be eligible under any retirement, retirement savings, profit-sharing,
pension or welfare benefit plan, life, disability, health, dental,
hospitalization and other forms of insurance and all other so-called “fringe”
benefits or perquisites (except for with respect to any plan that provides
severance or other similar benefits), on the same terms that the Company
provides to other

 

3



--------------------------------------------------------------------------------

similarly situated senior Company executives (subject to all restrictions on
participation that may apply under federal and state tax laws); provided,
however, that Executive shall not be eligible to participate in any bonus,
equity incentive plan, stock option plans, or incentive compensation plan,
agreement or arrangement that relates to or is approved or adopted in connection
with the Company’s recently completed initial public offering.

Section 4. Termination.

(a) Events of Termination. Executive’s employment with the Company shall
terminate (the date of such termination being the “Termination Date”)
immediately upon any of the following:

(i) Executive’s death (“Termination Upon Death”);

(ii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that due to a mental or physical
condition, Executive has been unable and failed to substantially render the
services to be provided by Executive to the Company for a period of at least
180 days out of any consecutive 360 days (“Termination For Disability”);

(iii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that it is terminating Executive’s
employment for Cause (as defined below) (“Termination For Cause”);

(iv) the effective date of a notice sent to Executive stating that the Company
is terminating Executive’s employment without Cause, which notice can be given
by the Company at any time after the Effective Date at the Company’s sole
discretion, for any reason or for no reason (“Termination Without Cause”);

(v) the effective date of a notice (other than a notice delivered pursuant to
Section 4(a)(vi) of this Agreement) sent to the Company from Executive stating
that Executive is electing to terminate Executive’s employment with the Company
without Good Reason (“Resignation Without Good Reason”); or

 

4



--------------------------------------------------------------------------------

(vi) the effective date of a written notice to Company stating Executive’s
determination, made in good faith, that a Good Reason Event (as defined below)
has occurred within 30 days preceding such notice and as a consequence Executive
is electing to terminate Executive’s employment hereunder for Good Reason
(“Resignation For Good Reason”); provided, however, that Executive will give the
Company 30 days to cure such Good Reason Event, and if the Company fails to cure
such Good Reason Event within 30 days after Executive gives written notice of
resignation hereunder, then Executive may immediately terminate Executive’s
employment with the Company, and such termination will be a Resignation For Good
Reason hereunder; provided, further, that Executive’s termination shall be
deemed a Termination For Cause if the Company has delivered to Executive written
notice of any act or omission that, if not cured, would constitute Cause at any
time preceding the notice provided by Executive hereunder.

As used herein, the term “Cause” shall mean (i) commission of a willful act of
dishonesty in the course of Executive’s duties hereunder, (ii) conviction by a
court of competent jurisdiction of, or plea of no contest to, a crime
constituting a felony or conviction in respect of, or plea of no contest to, any
act involving fraud, dishonesty or moral turpitude, (iii) Executive’s
performance under the influence of controlled substances (other than those taken
pursuant to a medical doctor’s orders), or continued habitual intoxication,
during working hours, (iv) frequent or extended, and unjustifiable, absenteeism,
(v) Executive’s personal misconduct or refusal to perform duties and
responsibilities or to carry out directives of the Company, which, if capable of
being cured shall not have been cured, within 30 days after the Company shall
have advised Executive in writing of its intention to terminate Executive’s
employment, or (vi) Executive’s material non-compliance with the terms of this
Agreement, which, if capable of being cured shall not have been cured within 30
days after the Company shall have advised Executive in writing of its intention
to terminate Executive’s employment.

As used herein, the term “Good Reason Event” shall mean (i) a material adverse
change in the responsibilities or duties of Executive as set forth in this
Agreement without Executive’s prior consent at a time when there are no
circumstances pending that would permit the Board to terminate Executive for
Cause, (ii) any reduction in the Salary or a material reduction in Executive’s
benefits (other than (x) a reduction in Salary that is the result of an
administrative or

 

5



--------------------------------------------------------------------------------

clerical error, and which is cured within 15 business days after the Company
receives notice of such failure or (y) a reduction in Salary or benefits that
are generally applicable to all members of the Company’s senior management) or
(iii) a material breach by the Company of this Agreement that is not cured
within 30 days following the Company’s receipt of written notice of such breach
from Executive.

(b) Effect of Termination.

(i) Death or Disability. In the event of Termination Upon Death or Termination
For Disability pursuant to Sections 4(a)(i) and 4(a)(ii) of this Agreement,
Executive (or Executive’s legal representative) shall be entitled to receive in
cash the following:

(A) an amount equal to any earned but unpaid Salary owing by the Company to
Executive as of the Termination Date (the “Accrued Salary”), and

(B) to the extent set forth in any written management bonus plan, an amount
equal to the pro rata portion, determined as of the Termination Date, of any
bonus to which Executive would have been entitled had Executive been employed by
the Company at the time such bonus would have otherwise been paid (the “Accrued
Bonus”).

Nothing contained herein shall be deemed to limit or abrogate any insurance or
other similar benefits available to Executive.

(ii) Termination For Cause. In the event of a Termination For Cause pursuant to
Section 4(a)(iii) of this Agreement, Executive shall be entitled to receive in
cash an amount equal to any Accrued Salary.

(iii) Termination Without Cause and Resignation For Good Reason. In the event of
Termination Without Cause or Resignation For Good Reason pursuant to
Sections 4(a)(iv) and 4(a)(vi) of this Agreement, Executive shall be entitled to
receive in cash, subject to Section 4(c)(ii) of this Agreement:

(A) an amount equal to any Accrued Salary;

(B) an amount equal to any Accrued Bonus; and

 

6



--------------------------------------------------------------------------------

(C) an amount equal to one-twelfth of Executive’s annual Salary hereunder (at
the rate then in effect) payable monthly for the period commencing on the
Termination Date and ending 12 months after the Termination Date.

(iv) Resignation Without Good Reason. In the event of Resignation Without Good
Reason pursuant to Section 4(a)(v) of this Agreement, Executive shall be
entitled to receive in cash an amount equal to any Accrued Salary.

(v) Upon Termination For Any Reason. In the event of any termination, Executive
shall be entitled to receive:

(A) any unpaid reasonable, reimbursable business expenses incurred by Executive
in the course of performing Executive’s duties under this Agreement that were
incurred in a manner consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to incurring, reporting and
documenting such expenses; and

(B) benefits under the Company’s benefit plans of general application as shall
be determined under the provisions of those plans.

(c) Additional Provisions.

(i) Any amounts to be paid pursuant to this Section 4 shall be paid in
accordance with the Company’s existing payroll or bonus payment practices, as
applicable.

(ii) As a condition to the Company’s obligations, if any, to make any Accrued
Bonus and severance payments provided under this Section 4, Executive shall have
executed, delivered and not revoked a general release in the form attached
hereto as Exhibit A.

(iii) Notwithstanding any provision of this Agreement, the obligations and
commitments under Section 5 of this Agreement shall survive and continue in full
force and effect in accordance with their terms notwithstanding any termination
of Executive’s employment for any reason or termination of this Agreement for
any reason.

 

7



--------------------------------------------------------------------------------

(iv) Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to pay any amounts payable under Sections 4(b)(i)(B),
4(b)(iii)(B) or 4(b)(iii)(C) of this Agreement during such times as Executive is
in breach of Section 5 of this Agreement, after the Company provides Executive
with notice of such breach.

Section 5. Noncompetition, Nonsolicitation And Confidentiality.

(a) Definitions.

“Company’s Business” means (i) developing and administering web-based individual
health insurance plans and ancillary health insurance products, (ii) designing
and structuring data-driven individual health insurance plans and ancillary
health insurance products, (iii) marketing such individual health insurance
plans and ancillary health insurance products, (iv) managing relations with
insureds, and (v) any other insurance or discount benefits business or
commercial activity, in each case as conducted by the Company or any parent,
subsidiary or other affiliate of the Company.

“Competitor” means any company, other entity or association or individual that
directly or indirectly is engaged in the Company’s Business.

“Confidential Information” means any confidential information with respect to
the Company’s Business and/or the businesses of its clients or customers,
including, but not limited to: the trade secrets of the Company; products or
services; standard proposals; standard submissions, surveys and analyses;
Commercial Lines Quality Assurance Manual; Claims Services Department Procedures
and Quality Assurance Manual; Surety Quality Assurance Manual; policy forms;
fees, costs and pricing structures; marketing information; advertising and
pricing strategies; analyses; reports; computer software, including operating
systems, applications and program listings; flow charts; manuals and
documentation; data bases; all copyrightable works; the Company’s existing and
prospective clients and customers, their addresses or other contact information
and/or their confidential information; existing and prospective client and
customer lists and other related data; expiration periods; policy numbers;
coverage specifications; daily reports and related correspondence; premium
renewal notices; and all similar and related information in whatever form. The
term Confidential Information does

 

8



--------------------------------------------------------------------------------

not include, and there shall be no obligation hereunder with respect to,
information that (i) is generally available to the public on the date of this
Agreement, (ii) becomes generally available to the public other than as a result
of a disclosure by Executive not otherwise permissible hereunder or
(iii) Executive has learned or learns from other sources where, to Executive’s
knowledge, such sources have not violated their confidentiality obligation to
the Company or any other applicable obligation of confidentiality.

“Down Line Agents” means those entities and individuals set forth on Schedule
5(a).

(b) Noncompetition. Executive covenants and agrees that during the period
commencing on the Effective Date and ending on the later of (i) two years
following the Effective Date and (ii) one year following the Termination Date
(the “Restricted Period”), Executive will not, directly or indirectly, own,
manage, operate, control, render service to, or participate in the ownership,
management, operation or control of any Competitor anywhere in the United States
of America; provided, however, that (x) Executive shall be entitled to own
shares of stock of any corporation having a class of equity securities actively
traded on a national securities exchange or on the Nasdaq Stock Market which
represent, in the aggregate, not more than 1% of such corporation’s
fully-diluted shares and (y) the foregoing noncompetition covenant shall not
impair or limit in any way (i) Executive’s right to receive any commissions or
overrides arising under contracts in effect prior to the Effective Date between
Executive or his affiliate, La Bella LLC, and any third party relating to
insurance or related business written by Down Line Agents, or (ii) Executive’s
ownership in the Insurance Center for Excellence, LLC or otherwise limit in any
way Executive’s right to receive any profits, distributions, or other payments
as a result of or incident to such ownership.

(c) Nonsolicitation of Employees. Executive covenants and agrees that during the
Restricted Period, Executive will not, directly or indirectly, employ or
solicit, or receive or accept the performance of services by any then current
officer, manager, employee or independent contractor of the Company or any
parent, subsidiary or other affiliate of the Company, or in any way interfere
with the relationship between the Company or any parent, subsidiary or other
affiliate of the Company, on the one hand, and any such officer, manager,
employee or independent contractor, on the other hand.

 

9



--------------------------------------------------------------------------------

(d) Nonsolicitation of Customers and Vendors. Executive covenants and agrees
that during the Restricted Period, Executive will not, directly or indirectly,
knowingly induce, or attempt to induce, any customer, salesperson, distributor,
supplier, vendor, manufacturer, representative, agent, jobber, licensee or other
person known by Executive to be transacting business with the Company or any
parent, subsidiary or other affiliate of the Company (collectively the
“Customers” and “Vendors”) to reduce or cease doing business with the Company or
any such parent, subsidiary or other affiliate of the Company, or in any way to
interfere with the relationship between any such Customer or Vendor, on the one
hand, and the Company or any parent, subsidiary or other affiliate of the
Company, on the other hand.

(e) Representations and Covenants by Executive. Executive represents and
warrants that: (i) Executive’s execution, delivery and performance of this
Agreement do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound; (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity (other than the
Company) and Executive is not subject to any other agreement that would prevent
Executive from performing Executive’s duties for the Company or otherwise
complying with this Agreement; (iii) Executive is not subject to or in breach of
any nondisclosure agreement, including any agreement concerning trade secrets or
confidential information owned by any other party; and (iv) upon the execution
and delivery of this Agreement by the Company, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.

(f) Nondisclosure of Confidential Information. Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein and Executive agrees that
Executive will not, directly or indirectly: (i) use, disclose, reverse engineer
or otherwise exploit for Executive’s own benefit or for the benefit of anyone
other than the Company the Confidential Information

 

10



--------------------------------------------------------------------------------

except as authorized by the Company; (ii) during Executive’s employment with the
Company, use, disclose, or reverse engineer (x) any confidential information or
trade secrets of any former employer or third party, or (y) any works of
authorship developed in whole or in part by Executive during any former
employment or for any other party, unless authorized in writing by the former
employer or third party; or (iii) upon Executive’s resignation or termination
(x) retain Confidential Information, including any copies existing in any form
(including electronic form), that are in Executive’s possession or control, or
(y) destroy, delete or alter the Confidential Information without the Company’s
consent. Notwithstanding the foregoing, Executive may use the Confidential
Information in the course of performing Executive’s duties on behalf of the
Company or any parent, subsidiary or other affiliate of the Company as described
hereunder, provided that such use is made in good faith. Executive will
immediately surrender possession of all Confidential Information to Company upon
any suspension or termination of Executive’s employment with Company for any
reason.

(g) Inventions and Patents. Executive acknowledges that all (i) inventions,
innovations, improvements, developments, methods, designs, analysis, drawings,
reports, processes, novel concepts and all similar or related information
(whether or not patentable) that relate to the Company’s or any of its parents’,
subsidiaries’ or other affiliates’ actual or anticipated businesses,
(ii) research and development and (iii) existing or future products or services
that are, to any extent, conceived, developed or made by Executive while
employed by the Company or any parent, subsidiary or other affiliate of the
Company (“Work Product”) belong to the Company or such parent, subsidiary or
other, affiliate. Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably necessary or requested by the Board
(whether during or after the Term) to establish and confirm such ownership
(including, without limitation, executing assignments, consents, powers of
attorney and other instruments).

(h) Miscellaneous.

(i) Executive acknowledges that (x) Executive’s position is a position of trust
and responsibility with access to Confidential Information of the Company,
(y) the Confidential Information, and the relationship between the Company and
each of its employees,

 

11



--------------------------------------------------------------------------------

Customers and Vendors, are valuable assets of the Company and may not be
converted to Executives own use and (z) the restrictions contained in this
Section 5 are reasonable and necessary to protect the legitimate business
interests of the Company and will not impair or infringe upon Executive’s right
to work or earn a living after Executive’s employment with the Company ends.

(ii) Each of the foregoing obligations shall be enforceable independent of any
other obligation, and the existence of any claim or cause of action that
Executive may have against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these obligations.

(iii) Executive acknowledges that monetary damages will not be an adequate
remedy for the Company in the event of a breach of this Agreement and that it
would be impossible for the Company to measure damages in the event of such a
breach. Therefore, Executive agrees that, in addition to other rights that the
Company may have at law or equity, the Company is entitled, without posting
bond, to seek an injunction preventing Executive from any breach of this
Agreement.

(iv) In the event of a breach or violation by Executive during the Restricted
Period of any restriction in Section 5(b), (c) or (d) of this Agreement, the
Restricted Period shall be tolled until such breach or violation has been cured.

(v) The parties intend to provide the Company with the maximum protection
possible with respect to its Customers and Vendors. The parties, however, do not
intend to include a provision that contravenes the public policy of any state.
Therefore, if any provision of this Section 5 is unlawful, against public policy
or otherwise declared void, such provision shall not be deemed part of this
Agreement, which otherwise shall remain in full force and effect. If, at the
time of enforcement of this Agreement, a court or other tribunal holds that the
duration, scope or area restriction stated herein is unreasonable under the
circumstances then existing, the parties agree that the court should enforce the
restrictions to the extent it deems reasonable.

 

12



--------------------------------------------------------------------------------

(vi) Executive hereby agrees that prior to accepting employment with any other
person or entity during the Term or during the Restricted Period following the
Termination Date, Executive will provide such prospective employer with written
notice of the existence of this Agreement and the provisions of this Section 5
of this Agreement, with a copy of such notice delivered simultaneously to the
Company in accordance with Section 10 of this Agreement.

(vii) Notwithstanding any provision of this Agreement, the obligations and
commitments of this Section 5 shall survive and continue in full force and
effect in accordance with their terms notwithstanding any termination of
Executive’s employment for any reason or termination of this Agreement for any
reason.

Section 6. Withholding Taxes. Prior to making any payments required to be made
pursuant to this Agreement, the Company may require that the Company be
reimbursed in cash for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company in respect of such payment by the
Company. In lieu thereof, the Company shall have the right to withhold the
amount of such taxes from any sums due or to become due from it to Executive.

Section 7. Expenses. In the event of any legal action to enforce Executive’s or
the Company’s rights under this Agreement, each party will be responsible for
that party’s attorneys’ fees, expenses and disbursements.

Section 8. Assignment. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
Executive shall not assign or transfer any rights or obligations hereunder. The
Company shall have the right to assign or transfer any rights or obligations
hereunder only to (a) a successor entity in the event of a merger,
consolidation, or transfer or sale of all or substantially all the assets of the
Company or (b) a parent, subsidiary or other affiliate of the Company. Any
purported assignment, other than as provided above, shall be null and void.

Section 9. Indemnification. The Company shall indemnify Executive for any act or
omission done or not done in performance of Executive’s duties hereunder in
accordance with

 

13



--------------------------------------------------------------------------------

the Company’s by-laws to the extent provided for any other officer or member of
the Board of the Company. The Company’s obligations under this Section 9 shall
survive any termination of this Agreement or Executive’s employment hereunder.

Section 10. Notices. All notices, requests, consents and other communications
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or sent by prepaid telegram, telex, facsimile transmission,
overnight courier or mailed, first class, postage prepaid by registered or
certified mail, as follows:

 

If to the Company:   

Health Plan Intermediaries Holdings, LLC.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Michael Kosloske

Telecopy: (877) 376-5832

 

with a copy to (which shall not constitute notice hereunder):

Health Plan Intermediaries Holdings, LLC

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Gary Raeckers

Telecopy: (877) 376-5832

If to Executive:    To Executive’s address as reflected on the payroll records
of the Company

or such other address as either party shall designate by notice in writing to
the other in accordance herewith. Any such notice shall be deemed given when so
delivered personally, by telex, facsimile transmission or telegram, or if sent
by overnight courier, one day after delivery to such courier by the sender or if
mailed, five days after deposit by the sender in the U.S. mails.

Section 11. Entire Agreement. This Agreement shall constitute the entire
agreement between Executive and the Company concerning the subject matter
hereof. This Agreement

 

14



--------------------------------------------------------------------------------

supersedes and preempts any prior employment agreement or other understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing, signed by Executive and an authorized officer of the
Company.

Section 12. Governing Law. This Agreement shall be subject to and governed by
the laws of the State of Florida, without giving effect to the principles of
conflicts of law under Florida law that would require or permit the application
of the laws of a jurisdiction other than the State of Florida and irrespective
of the fact that the parties now or at any time may be residents of or engage in
activities in a different state. Employee agrees that in the event of any
dispute or claim arising under this Agreement, jurisdiction and venue shall be
vested and proper, and Employee hereby consents to the jurisdiction of any court
sitting in the State of Florida, including a federal district court.

Section 13. Full Settlement. Executive acknowledges and agrees that, subject to
the payment by the Company of the benefits provided in this Agreement to
Executive, in no event will the Company nor any parent, subsidiary or other
affiliate thereof be liable to Executive for damages under any claim of breach
of contract as a result of the termination of Executive’s employment. In the
event of any such termination, the Company shall be liable only to provide to
Executive, or Executive’s heirs or beneficiaries, the benefits specified in this
Agreement.

Section 14. Strict Compliance. Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right Executive or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. The waiver, whether express or implied, by either party of a
violation of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent violation of any such provision.

Section 15. Creditor Status. No benefit or promise hereunder shall be secured by
any specific assets of the Company. Executive shall have only the rights of an
unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.

 

15



--------------------------------------------------------------------------------

Section 16. Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall be construed accordingly. Any payments or
distributions to be made to Executive under this Agreement upon a separation
from service of amounts classified as “nonqualified deferred compensation” for
purposes of Section 409A, shall in no event be made or commence until six months
after such separation from service if Executive is determined to be a specified
Executive of a public company (all as determined under Section 409A). Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Section 409A. Any reimbursements
made pursuant to this Agreement shall be paid as soon as practicable but no
later than 90 days after Executive submits evidence of such expenses to the
Company (which payment date shall in no event be later than the last day of the
calendar incurred). The amount of such reimbursements paid and any in-kind
benefits the year following the calendar year in which the expense was provided
during any calendar year shall not affect the reimbursements paid or in-kind
benefits provided in any other calendar year, and the right to any such payments
and benefits shall not be subject to liquidation or exchange for another payment
or benefit.

Section 17. Cooperation. Executive agrees to provide assistance to and cooperate
with the Company upon its reasonable request with respect to matters within the
scope of Executive’s duties and responsibilities during the Restricted Period.
During such Period, the Company shall, to the maximum extent coordinate or cause
any such request with Executive’s other commitments and responsibilities to
minimize the degree to which such request interferes with such commitments and
responsibilities. The Company agrees that it will reimburse Executive for
reasonable documented travel expenses (i.e., travel, meals and lodging) that
Executive may incur in providing assistance to the Company hereunder.

Section 18. Non-disparagement. Executive agrees to not make any statements,
written or oral, while employed by the Company and thereafter, which would be
reasonably likely to disparage or damage the Company, its subsidiaries or
affiliates or the personal or professional reputation of any present or former
employees, officers or members of the managing or directorial boards or
committees of the Company or its subsidiaries or affiliates. The Company agrees
that it will instruct each of its officers and members of its managing board not
to make

 

16



--------------------------------------------------------------------------------

any disparaging communication regarding Executive, and no director, officer or
employee of the Company will be authorized on the Company’s behalf to make any
such disparaging communications regarding Executive.

Section 19. Recoupment. If the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws,
and if the Executive knowingly or grossly negligently engaged in the misconduct,
or knowingly or grossly negligently failed to prevent the misconduct, or if the
Executive is one of the individuals subject to automatic forfeiture under,
Section 304 of the United States Sarbanes-Oxley Act of 2002 (and not otherwise
exempted), the Executive shall reimburse the Company the amount of any payment
in settlement of any earned or accrued during the twelve-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document not in
compliance with such financial reporting requirement. Such payments shall be
subject to repayment to or recoupment (clawback) by the Company in accordance
with such policies and procedures as the Committee or Board may adopt from time
to time, including policies and procedures to implement applicable law
(including. but not limited to Section 954 of the Dodd-Frank Act), stock market
or exchange rules and regulations or accounting or tax rules and regulations.

Section 20. Survival. Any provision of this Agreement that is expressly or by
implication intended to survive the termination of this Agreement shall survive
or remain in effect after the termination of this Agreement.

Section 21. Counterparts. This Agreement may be executed in two or more
counterparts, anyone of which need not contain the signature of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC By:  

/s/ Michael Kosloske

Name:   Michael Kosloske Title:   President and Chief Executive Officer
EXECUTIVE

/s/ Ivan M. Spinner

Ivan M. Spinner

(Signature Page to Employment Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

This RELEASE (“Release”) is granted effective as of the      day of
                     by Ivan M. Spinner (the “Executive”) in favor of Health
Plan Intermediaries Holdings, LLC (the “Company”) and the other Released Parties
(as defined below). This is the Release referred to in the Employment Agreement,
dated as of March 14, 2013, between the Company and the Executive (the
“Employment Agreement”). The Executive gives this Release in consideration of
the Company’s promises and covenants contained in the Employment Agreement, with
respect to which this Release is an integral part.

1. Release of the Company. The Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, Executives, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which the Executive ever had or
now has against the Released Parties, arising by reason of or in any way
connected with or which may be traced either directly or indirectly to the
employment relationship which existed between the Company or any of its parents,
subsidiaries, affiliates, or predecessors and the Executive, or the termination
of that relationship, that the Executive has, had or purports to have, from the
beginning of time to the date of this Release, whether known or unknown, that
now exists, no matter how remotely they may be related to the aforesaid
employment relationship including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et
seq. or the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.; claims
for statutory or common law wrongful discharge, including any claims arising
under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; claims for
attorney’s fees, expenses and costs; claims for defamation; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Executive Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and
provided, however, that nothing herein shall

 

A-1



--------------------------------------------------------------------------------

release the Company of its obligations to the Executive under the Employment
Agreement or any other contractual obligations between the Company or its
subsidiaries or affiliates and the Executive, or any indemnification obligations
to the Executive under the Company’s bylaws or operating agreement or federal,
state or local law or otherwise.

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
the Executive has been advised to consult with an attorney prior to executing
this Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of 21 calendar days; and that the consideration he
receives for this Release is in addition to amounts to which he was already
entitled. It is further understood that this Release is not effective until
seven calendar days after the execution of this Release and that the Executive
may revoke this Release within seven calendar days from the date of execution
hereof.

The Executive agrees that he has carefully read this Release and is signing it
voluntarily. The Executive acknowledges that he has had 21 days from receipt of
this Release to review it prior to signing or that, if the Executive is signing
this Release prior to the expiration of such 21-day period, the Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. The Executive has the right to revoke this release within seven days
following the date of its execution by him. However, if the Executive revokes
this Release within such seven-day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR
OTHER ADVISOR OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS

 

A-2



--------------------------------------------------------------------------------

RELEASE AND THAT HE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT
OF RELEASING THE COMPANY FROM ALL SUCH CLAIMS.

 

 

Name of Executive: Ivan M. Spinner

Date:                     

 

A-3